United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-474
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2013 appellant filed a timely appeal from a July 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for an
oral hearing as untimely. As more than 180 days elapsed from issuance of the most recent merit
decision of April 30, 2013, to the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerit issue.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124(b)(1).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 25, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant argued the merits of her case.
FACTUAL HISTORY
On December 21, 2011 OWCP accepted that appellant, then a 54-year-old postmaster,
sustained respiratory conditions due to unspecified external agents and myalgia and myositis.3
By decision dated March 8, 2013, OWCP reopened appellant’s claim on the basis that it
had received new medical evidence. It proposed to rescind the accepted conditions.
By decision dated April 30, 2013, OWCP rescinded the accepted conditions and
terminated appellant’s compensation benefits effective that day.
In an appeal request form postmarked June 8, 2013, appellant requested an oral hearing
before an OWCP hearing representative.
By decision dated July 25, 2013, the Branch of Hearings and Review denied appellant’s
request for an oral hearing finding that it was untimely filed. It was not made within 30 days of
the April 30, 2013 decision. The Branch of Hearings and Review exercised its discretion and
further denied the request for the reason that the relevant issue of the case could be addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his or her] claim before a representative of
the Secretary.”4
Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”5 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.6 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.7 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.8
3

On June 27, 2011 appellant filed an occupational disease claim (Form CA-2) for respiratory conditions allegedly
sustained in the performance of duty.
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616.

7

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

8

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

2

ANALYSIS
Appellant had 30 days from OWCP’s April 30, 2013 decision, or until May 30, 2013, to
request an oral hearing. She filed a request for an oral hearing postmarked June 8, 2013, which
was more than 30 days after OWCP issued the April 30, 2013 decision.9 Section 8124(b)(1) is
unequivocal on the time limitation for requesting a hearing.10 For this reason, the Board finds
that the request was untimely. Because the request was not timely filed, appellant was not
entitled to an oral hearing as a matter of right.
Appellant was not entitled to an oral hearing as a matter of right under section
8124(b)(1) of FECA. Exercising its discretion to grant an oral hearing, OWCP denied
appellant’s request on the grounds that she could equally well address any issues in her case by
requesting reconsideration. Because reconsideration exists as an alternative appeal right to
address the issues raised by OWCP’s April 30, 2013 decision, the Board finds that OWCP did
not abuse its discretion in denying appellant’s untimely request for an oral hearing.11
On appeal, appellant argued the merits of her case. The Board only has jurisdiction over
the July 25, 2013 nonmerit decision which denied her request for an oral hearing. The Board is
precluded under its regulations from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

9

Under OWCP regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011). If the postmark is not legible, the request
will be deemed timely unless OWCP has kept evidence of date of delivery on the record reflecting that the request is
untimely. Id.
10

See William F. Osborne, 46 ECAB 198 (1994).

11

See Gerard F. Workinger, 56 ECAB 259 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

